Title: To Thomas Jefferson from John Neal, 5 December 1824
From: Neal, John
To: Jefferson, Thomas

sir.  London 7. Warwich St. Pall Mall 5 Dec. 1824A little time before the death of Major Cartwright, he informed me that an agent of yours (a mr Gilmore, I believe—or Gilman) had arrived in this country for the purpose of obtaining certain professors, wanted in the universty, about being established in your state.—Mr G. had sent his letter to Major Cartwright, without giving his own address. owing to this, we had no opportunity of seeing Mr G. before my departure from town. I am now told that he has gone back to America.—Whatever concens that country, concerns me. I would have my country men, formidable in every way: I would have them distinguished for scholarship, learning and liberal science—Able to justify their political institutions, however they may be assailed.I was glad, of course, to hear of your undertaking: and, as I happen to know a number of able, honest men who have been thrown abrood by the late convulsions of Europe, I have caused a list of them, to be made out for you; believing that it may be of some service, in the great enterprize, which is now on foot in Virginia.—Some of them are personally known to La fayette; and others to myself.Most, if not all of them, you will perceive, are qualified for more than one professorship: An advantage not likely to be disregarded by you, in the Commencement of your undertaking.They are poor; and would require some little advance, if engaged for your institution; few of them having the means to pay their passage.If I can be of use, while I am in this country, or on the continent, in making other, or more particular enquiries, I shall be much at your service.—I shall not return to America for many years, perhaps; and shall be in London, I believe, about one year Longer.I am, Sir, with sincere and cordial respect yours, &cJohn Neal